Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 17, 2021                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  161869(41)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 161869
  v                                                                  COA: 353243
                                                                     Emmet CC: 19-004943-FH
  LUCUS WILLIAM COVEY,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the motion of the Little Traverse Bay Bands of Odawa
  Indians to file a brief amicus curiae is GRANTED. The amicus brief submitted on March
  9, 2021, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 17, 2021

                                                                               Clerk